—Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered August 21, 1998, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of two indictments, defendant pleaded guilty to the crime of burglary in the second degree and was sentenced as a second felony offender to a determinate sentence of five years in prison. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the plea agreement to the minimum sentence permissible by statute. Any challenge by defendant regarding his status as a second felony offender is refuted by the plea agreement and information contained in the presentence investigation report. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.